              18IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF PENNSYLVANIA


JAMES EVERETT SHELTON,
         Plaintiff
                                                Case No. 2:18-cv-03723-JDW
      v.

FCS CAPITAL LLC, ET AL.,
          Defendants


                                          ORDER

      AND NOW, this 9th day of October, 2019, in light of the Court’s Order Striking Plaintiff’s

Motion for Summary Judgment (ECF No. 40), it is ORDERED that Defendants’ Motion for an

Extension of Time to file a response thereto (ECF No. 39) is DENIED AS MOOT.


                                                 BY THE COURT:


                                                 /s/ Joshua D. Wolson
                                                 JOSHUA D. WOLSON, J.
